The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to RCE filed on 04/19/2022 and claims filed on03/21/2022. Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18 are allowed.  Claims 1, 7 and 13 are independent claim. Claims 2, 5, 8, 11, 14 and 17 are cancelled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with David Fox on May 17th, 2022 followed by an e-mail.
The application has been amended as follows:  
1.  (Currently Amended) A method of operating a secure wireless network between a master controller and a secure device, the method comprising:
detecting at least one of a NONCE-GET and a NONCE-REPORT using a sniffer configured to detect wireless signals from a selected wireless protocol;
determining that the NONCE-GET was not transmitted by a master controller or that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller, the master controller being in electronic communication with the sniffer; 
determining that an intruder is attempting to perform a hack attempt on the secure device to gain access to the secure device based on determining that the NONCE-GET was not transmitted by the master controller or that the NONCE-REPORT was not in response to the NONCE-GET transmitted by the master controller; [[and]]
initiating a counterattack in response to the hack attempt to prevent the intruder from gaining access to the secure device by transmitting a new NONCE-GET to the secure device from the master controller to obtain a new key so that the master controller and the secure device can operate over a new secure connection; and
restoring the state of the secured device after the master controller transmits the new NONCE-GET to the secure device;
wherein the selected wireless protocol is Z-Wave protocol.
2.  (Canceled) 
3.  (Original) The method of claim 1, wherein:
the sniffer is separate and apart from the master controller.
4.  (Original) The method of claim 1, wherein:
the sniffer is contained within the master controller.
5.  (Canceled)
6.  (Original) The method of claim 1, further comprising:
activating an alarm on the master controller when it is determined that the NONCE-GET was not transmitted by a master controller or that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller.
7.  (Currently Amended) A wireless communication security system comprising:
a sniffer configured to detect wireless signals from a selected wireless protocol;
a master controller in electronic communication with the sniffer and configured to wirelessly control a secure device, the master controller comprising;
a processor;
a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:
detecting at least one of a NONCE-GET and a NONCE-REPORT using the sniffer;
determining that the NONCE-GET was not transmitted by a master controller or that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller, the master controller being in electronic communication with the sniffer; determining that an intruder is attempting to perform a hack attempt on the secure device to gain access to the secure device based on determining that the NONCE-GET was not transmitted by the master controller or that the NONCE-REPORT was not in response to the NONCE-GET transmitted by the master controller; [[and]]
initiating a counterattack in response to the hack attempt to prevent the intruder from gaining access to the secure device by transmitting a new NONCE-GET to the secure device from the master controller to obtain a new key so that the master controller and the secure device can operate over a new secure connection; and
restoring the state of the secured device after the master controller transmits the new NONCE-GET to the secure device;
wherein the selected wireless protocol is Z-Wave protocol.
8.  (Canceled)
9.  (Original) The wireless communication security system of claim 7, wherein:
the sniffer is separate and apart from the master controller.
10.  (Original) The wireless communication security system of claim 7, wherein:
the sniffer is contained within the master controller.
11.  (Canceled)
12.  (Original) The wireless communication security system of claim 7, wherein the operations further comprise:
activating an alarm on the master controller when it is determined that the NONCE-GET was not transmitted by a master controller or that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller.
13.  (Currently Amended) A computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising:
detecting at least one of a NONCE-GET and a NONCE-REPORT using a sniffer configured to detect wireless signals from a selected wireless protocol;
determining that the NONCE-GET was not transmitted by a master controller or that that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller, the master controller being in electronic communication with the sniffer; determining that an intruder is attempting to perform a hack attempt on the secure device to gain access to the secure device based on determining that the NONCE-GET was not transmitted by the master controller or that the NONCE-REPORT was not in response to the NONCE-GET transmitted by the master controller; [[and]]
initiating a counterattack in response to the hack attempt to prevent the intruder from gaining access to the secure device by transmitting a new NONCE-GET to a secure device from the master controller to obtain a new key so that the master controller and the secure device can operate over a new secure connection;
restoring the state of the secured device after the master controller transmits the new NONCE-GET to the secure device;
wherein the selected wireless protocol is Z-Wave protocol.
14.  (Canceled)
15.  (Original) The computer program of claim 13, wherein:
the sniffer is separate and apart from the master controller.
16.  (Original) The computer program of claim 13, wherein:
the sniffer is contained within the master controller.
17.  (Canceled)
18.  (Original) The computer program of claim 13, wherein the operations further comprise:
activating an alarm on the master controller when it is determined that the NONCE-GET was not transmitted by a master controller or that the NONCE-REPORT was not in response to a NONCE-GET transmitted by the master controller.


EXAMINER’S REASONS FOR ALLOWANCE
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18 are allowed as the updated search does not teach or fairly suggest the claimed limitations. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 003/21/2022, pages 7-8) and proposed amendments, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433